 


110 HRES 1378 IH: Amending the Rules of the House of Representatives to authorize and direct the Speaker to issue rules permitting the display outside of the offices of Members, Delegates, and the Resident Commissioner in the House office buildings of tributes to members of the Armed Forces killed in United States engagements in Iraq or Afghanistan.
U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1378 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2008 
Mr. Jones of North Carolina submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to authorize and direct the Speaker to issue rules permitting the display outside of the offices of Members, Delegates, and the Resident Commissioner in the House office buildings of tributes to members of the Armed Forces killed in United States engagements in Iraq or Afghanistan. 
 
 
That rule I of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Rules respecting displays13.The Speaker is authorized and directed to issue rules permitting the display outside of the offices of Members, Delegates, and the Resident Commissioner in the House office buildings of tributes to members of the Armed Forces killed in United States engagements in Iraq or Afghanistan. Any such tribute outside of the office of any Member, Delegate, or the Resident Commissioner may remain there until such rules are issued.. 
 
